THE COURT.
Petitioner seeks a writ of certiorari to review and annul a ruling of the State Board of Equalization imposing for the year 1933 a deficiency assessment under the Bank and Corporation Franchise Tax Act (Stats. 1929, p. 19, as amended). The remedy here sought purports to be authorized by section 30 of the act as amended in 1933. However, at the oral argument we suggested to counsel that we entertained serious doubt as to the propriety of this remedy.
In the case of Standard Oil Co. v. State Board of Equalization, S. F. No. 15528 (ante, p. 557 [59 Pac. (2d) 119]), this day filed, we held that a writ of certiorari would lie only to review the exercise of judicial functions and that the legislature, in the absence of constitutional authority, could not confer judicial power upon state-wide boards or commissions such as the respondent. One of the elements essential to' the maintenance of a proceeding in certiorari is therefore wanting and this court is without jurisdiction to- • proceed herein.
Upon the authority of Standard Oil Co. v. State Board of Equalization, supra, and for the reasons therein announced, the writ heretofore issued, is discharged and the proceeding dismissed.